Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant contends:

    PNG
    media_image1.png
    520
    715
    media_image1.png
    Greyscale

Examiner respectfully disagrees. MPEP 2111 states, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp.,
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Sinha states, “[a] method for hand pose identification in an automated system includes providing depth map data of a hand of a user to a first neural network trained to classify features corresponding to a joint angle of a wrist in the hand to generate a first plurality of activation features and performing a first search in a predetermined plurality of activation features stored in a database in the memory to identify a first plurality of hand pose parameters for the wrist associated with predetermined activation features in the database that are nearest neighbors to the first plurality of activation features. The method further includes generating a hand pose model corresponding to the hand of the user based on the first plurality of hand pose parameters and performing an operation in the automated system in response to input from the user based on the hand pose model.” (abstract)
Examiner notes Sinha expressly states performing an operation in the automated system (i.e, gesture input). Sinha goes on to states, [0047] The process 200 concludes as the processor 128 in the system 100 performs an operation in response to input from the user based at least in part on the hand pose model (block 232). For example, in a motion tracking application the system 100 the processor 128 may generate a visual output with the output device 112 corresponding to the generated hand pose. In a virtual or augmented reality application, the output may include the model of the hand in the pose during interaction with a virtual object. In a gesture input system, the processor 128 uses the hand pose model as part of a process for determining the motion of the hand to identify a gesture input and perform an action based on the gesture input
Applicant further contends:

    PNG
    media_image2.png
    389
    704
    media_image2.png
    Greyscale

Examiner respectfully disagrees. Fig. 3 shows how the training is done “FIG. 3 depicts a process 300 for generating the trained deep neural network hierarch 144 in the system 100 and for generating mappings between activation features from the trained neural networks with hand pose parameters that are stored in the database 152…”[0049] Sinha.
Sinha goes on to state [0057] Referring again to FIG. 3, the process 300 continues as the system 100 trains the first deep convolutional neural network based on the joint angle of the wrist in the hand (block 308). In the system 100, the processor 128 uses the training data 160 to train the first neural network that corresponds to a broader pose of the hand based on the angle of the wrist, using the entire set of depth map images 164 in the training data 160. The first neural network is trained to generate a first plurality of activation features that classify an input depth map data corresponding to a hand based on a wrist angle of the hand, with the training process using the plurality of training depth maps 164 in the memory 132 as inputs to the first neural network during the training process
Examiner notes the depth map is an image form a three dimensional camera and as shown in fig. 5 ( “In the illustrative embodiment of FIG. 5, the penultimate layer 510 of the neural network 508 generates a plurality of thirty-two (32) activation feature values in a one-dimensional array.”[0038]) “Within each set of a plurality of neural networks for one finger, each neural network is trained to classify features for the finger in different joint angle positions while the wrist is within a particular quantized range of rotational angles (e.g. one neural network for the index finger while the wrist is in a predetermined rotational range quantized “bin” of 0° to 30° about the longitudinal axis and another neural network for a different wrist rotational range of 30° to 60°)” [0030]. See also fig. 4 (404). While the depth maps are inputs there are different neural networks for different joint angle positions which train the neural network as a whole to classify the gesture input from the user (fig. 2 (232). 
Applicant further contends:

    PNG
    media_image3.png
    250
    718
    media_image3.png
    Greyscale

Examiner respectfully disagrees. The skeletal model is (fig. 5 (536) (“hand pose model”) and the first vector the hand pose parameters for the five fingers (fig. 5 (532)) and all of these are derived from a subset of joint angles. Sinha fails to expressly teach angles values while Bulzacki teaches using gesture data point angles or angles between the joints (i.e., vector as angles with magnitude). Examiner notes while the claims recites comprising a subset of the plurality of joint angles this does not exclude also including additional joint angles. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (2017/0168586) hereinafter, Sinha in view of Bulzacki 20160328604 hereinafter, Bulzacki.

In regards to claim 1, Sinha teaches a system, comprising (abstract):
	 at least one processor (fig.1 processor);  
	and a memory comprising (fig.1 132);  

    PNG
    media_image4.png
    661
    813
    media_image4.png
    Greyscale

instructions that, in response to execution by the at least one processor, 
cause the system to at least[0024-0025]:
	 obtain image data of a subject (fig. 1 104);  
	generate a skeletal model based at least in part on the image data,[0046] the skeletal model comprising a plurality of joint angle values corresponding to a plurality of joints [0052], the plurality of joint angle values representative of a pose of the subject in the image data (fig. 6 (616) [0039-0040-0040-0050])

    PNG
    media_image5.png
    610
    841
    media_image5.png
    Greyscale
;  
	generate a first vector based at least in part on the skeletal model [0040],
	Sinha fails to expressly teach the first vector comprising a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints Examiner does note though [0040-0044];  and
	However, Bulzacki teaches first vector comprising a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints [188] fig. 11 reduced to (x,y,z) (fig. 6c data points)
[0188] As another alternative, the system may also be represented using gesture data point angles.  For example, if gesture data illustrates joints of a human body, each joint may be represented not in terms of X, Y and Z, but rather in terms of angles between the joints.  As such, the frame may use only a single location and represent all the other gesture data In such embodiments, the gesture data points may be represented as vectors with angles and magnitude.

	It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Sinha and include a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints through simple substitution and the results would have been predictable. 
	Therefore, Sinha in view of Bulzacki teaches obtain a classification of a gesture based, at least in part, on evaluation of a neural network using the first vector as input [0043-0048], the neural network trained based at least in part on a plurality of training vectors, the plurality of training vectors each comprising a plurality of joint angle values corresponding to the selected subset of the plurality of joints [0035,0047-0048,0050-0057] Sinha. 


In regards to claim 7, Sinha teaches a computer-implemented method, comprising (abstract): 
	generating a skeletal model based at least in part on image data of a subject, wherein the skeletal model comprises a plurality of joint angle values corresponding to a plurality of joints, the skeletal model representative of a pose of the subject in the image data (fig. 6 (616) [0040-0050]);  
	Sinha fails to expressly teach the first vector comprising a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints Examiner does note though [0040-0044];  and

	It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Sinha and include a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints through simple substitution and the results would have been predictable.
	Therefore, Sinha in view of Bulzacki teaches 
	generating a first vector from the skeletal model, the first vector comprising a subset of the plurality of joint angle values corresponding to a defined subset of the plurality of joints [055-0063] Sinha;  and [188] Bulzacki.
	classifying a gesture of the subject based, at least in part [0043-0048] Sinha, on evaluating a neural network using inputs comprising the first vector, wherein the neural network is trained based at least in part on a plurality of training vectors, wherein a training vector, of the plurality of training vectors, comprises a plurality of joint angle values corresponding to the defined subset of the plurality of joints [0050-0057] Sinha.


In regards to claim 14, Sinha teaches a non-transitory computer-readable storage medium having stored thereon instructions that, in response to execution by at least one processor of a computing device, cause the computing device to at least (abstract): 

image data;  (fig. 6 (616) [0040-0050])
	Sinha fails to expressly teach the first vector comprising a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints Examiner does note though [0040-0044];  and
	However, Bulzacki teaches first vector comprising a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints [188] Bulzacki. 
	It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Sinha and include a subset of the plurality of joint angle values corresponding to a selected subset of the plurality of joints through simple substitution and the results would have been predictable.
	Therefore, Sinha in view of Bulzacki teaches generate a first vector from the skeletal model, the first vector comprising a subset of the plurality of joint angle values corresponding to a defined subset of the plurality of joints;  and classify a gesture of the subject based, at least in part, on evaluating a neural network using inputs comprising the first vector, wherein the neural network is trained based at least in part on a plurality of training vectors, wherein a training vector, of the plurality of training vectors, comprises a plurality of joint angle values corresponding to the defined subset of the plurality of joints. [0050-0057] Sinha and [188] Bulzacki.
 
In regards to claim 2, Sinha in view of Bulzacki teaches the system of claim 1, wherein joints in the selected subset of the plurality of joints are selected based at least in part on an association of the joints with the gesture [0034, 0042,0048]. Sinha 
In regards to claim 3, Sinha in view of Bulzacki teaches system of claim 1, wherein the selected subset of the plurality of joints excludes one or more joints of the plurality of joints of the skeletal model [0034-0042, 0057] Sinha. 
In regards to claim 4, Sinha in view of Bulzacki teaches system of claim 1, wherein the first vector comprises joint angle values for less than all of joint angle vectors in the training vectors used to train the neural network [0053-0056] Sinha (fig. 13 normalaizing [216-217] Bulzacki).
In regards to claim 5, Sinha in view of Bulzacki teaches system of claim 1, the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: generate the first vector based at least in part on a consensus model generated based at least in part on a plurality of skeletal models, the plurality of skeletal models comprising the skeletal model [0040] (fig. 6 skeletal model)) Sinha (fig 16 frames of vectors [214-220] Bulzacki . 
In regards to claim 6, Sinha in view of Bulzacki teaches system of claim 5, wherein a first skeletal model, of the plurality of skeletal models, represents the pose of the subject, and a second skeletal model, of the plurality of skeletal models, represents a portion of the pose, the second skeletal model having greater detail associated with the portion than the first skeletal model. (fig. 6 synthetic population of realistic hand poses) Sinha in view of fig. 11 rediced to (fs,t= (x, y,z) Bulzacki.
In regards to claim 8, Sinha in view of Bulzacki teaches method of claim 7, further comprising: locating a joint in the skeletal model;  and copying a joint angle value associated with the joint to a mapped position in the first vector [0215] and fig. 12 self-referencing Bulzacki. 
In regards to claim 9, Sinha in view of Bulzacki teaches method of claim 7, wherein the defined subset of the plurality of joints excludes one or more joints of the plurality of joints of the skeletal model. [0034-0042, 0057] Sinha (fig. 14 for example reducing dimensionality) Bulzacki.
In regards to claim 10, Sinha in view of Bulzacki teaches method of claim 7, further comprising: generating the first vector to comprise less than all of joint angle vectors in the training vectors used to train the neural network [0053-0056] Sinha.  (fig. 13 normalizing [216-217] Bulzacki). 
In regards to claim 11, Sinha in view of Bulzacki teaches method of claim 7, further comprising: generating a consensus skeletal model based, at least in part, on the skeletal model and one or more additional skeletal models;  and generating the first vector based at least in part on the consensus skeletal model. [0040] (fig. 6 skeletal model)) Sinha (fig 16 frames of vectors [214-220] Bulzacki .
In regards to claim 12, Sinha in view of Bulzacki teaches method of claim 11, wherein at least one of the one or more additional skeletal models excludes portions of the subject not associated with one or more gestures to be classified. [0034-0042, 0057] Sinha (fig. 14 for example reducing dimensionality) Bulzacki.
In regards to claim 13, Sinha in view of Bulzacki teaches method of claim 11, wherein at least one of the one or more additional skeletal models is generated from 
In regards to claim 15, Sinha in view of Bulzacki teaches non-transitory computer-readable storage medium of claim 14, having stored thereon instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least: locate a joint in the skeletal model;  and copy a joint angle value associated with the joint to a mapped position in the first vector. [0215] and fig. 12 self-referencing Bulzacki
In regards to claim 16, Sinha in view of Bulzacki teaches non-transitory computer-readable storage medium of claim 14, wherein the defined subset of the plurality of joints excludes one or more joints of the plurality of joints of the skeletal model. [0034-0042, 0057] Sinha (fig. 14 for example reducing dimensionality) Bulzacki.
In regards to claim 17, Sinha in view of Bulzacki teaches non-transitory computer-readable storage medium of claim 14, having stored thereon instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least: generate the first vector to comprise less than all of joint angle vectors in the training vectors used to train the neural network. (fig. 12 fst [210-220]) Bulzacki
In regards to claim 18, Sinha in view of Bulzacki teaches non-transitory computer-readable storage medium of claim 14, having stored thereon instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least: generate a consensus skeletal model based, at least in part, on the skeletal model and one or more additional skeletal models;  and 
In regards to claim 19, Sinha in view of Bulzacki teaches non-transitory computer-readable storage medium of claim 18, wherein at least one of the one or more additional skeletal models excludes portions of the subject not associated with one or more gestures to be classified. [0034-0042, 0057] Sinha (fig. 14 for example reducing dimensionality) Bulzacki.
In regards to claim 20, Sinha in view of Bulzacki teaches non-transitory computer-readable storage medium of claim 18, wherein at least one of the one or more additional skeletal models is generated from additional video data taken from an additional perspective other than a perspective used to obtain the video data. [0040] (fig. 6 skeletal model)) Sinha (fig 16 frames of vectors [214-220] Bulzacki .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GRANT SITTA/Primary Examiner, Art Unit 2694